Judgment of conviction reversed on the facts and in the interest of justice and a new trial granted. Memorandum: Appellant and one Charles Kobryn were jointly indicted by the Grand Jury of Monroe County of burglary in the third degree and were tried together in the Monroe County Court. The jury returned a verdict of guilty against both defendants and each was sentenced to a term of imprisonment of from 5 to 10 years. On appeal by Kobryn, the court by a divided vote reversed the judgment of conviction and ordered a new trial (People v. Kobryn, 3 A D 2d 132). It follows that the judgment of County Court of Monroe County convicting this appellant of the crime of burglary in the third degree should be reversed in the interest of justice and a new trial ordered. (See People v. Pennise, 278 App. Div. 713.) All concur, except Bastow, J., who dissents and votes for affirmance. (Appeal from a judgment of Monroe County Court convicting defendants of the crime of burglary, third degree.) Present — McCurn, P. J., Vaughan, Kimball, Bastow and Goldman, JJ.